


109 HR 4855 RH: To amend the District of Columbia College

U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 310
		109th CONGRESS
		2d Session
		H. R. 4855
		[Report No.
		  109–553]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 2, 2006
			Mr. Tom Davis of
			 Virginia (for himself and Ms.
			 Norton) introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		
			July 11, 2006
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the District of Columbia College
		  Access Act of 1999 to reauthorize for 5 additional years the public and private
		  school tuition assistance programs established under the Act.
	
	
		1.5-Year Reauthorization of
			 Tuition Assistance Programs
			(a)Public School
			 ProgramSection 3(i) of the District of Columbia College Access
			 Act of 1999 (sec. 38–2702(i), D.C. Official Code) is amended by striking
			 each of the 7 succeeding fiscal years and inserting each
			 of the 12 succeeding fiscal years.
			(b)Private School
			 ProgramSection 5(f) of such
			 Act (sec. 38–2704(f), D.C. Official Code) is amended by striking each of
			 the 7 succeeding fiscal years and inserting each of the 12
			 succeeding fiscal years.
			
	
		July 11, 2006
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
